Citation Nr: 1701533	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior June 24, 2013, and higher than 30 percent thereafter, for bilateral plantar fasciitis with pes planus.  

2.  Entitlement to an initial rating higher than 10 percent for left lower leg tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active military service from July 2008 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by a Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for bilateral plantar fasciitis with pes planus with a rating of 10 percent and service connection for left lower leg tendonitis with a rating of 10 percent, both effective March 2, 2010; and denied service connection for left middle finger laceration and nerve damage.

In an April 2013 rating decision, the RO granted service connection for left middle finger laceration scar; thus, resolving the appeal for that issue.

In a rating decision dated in July 2013, the RO increased the rating for the Veteran's service-connected bilateral plantar fasciitis with pes planus disability from 10 percent to 30 percent effective June 24, 2013.

The Board notes that since the last supplemental statement of the case (SSOC) in July 2014, VA medical records relating to the Veteran's feet have been associated with the claims file.  However, these records show that the Veteran continues to have bilateral foot pain relieved by shoe inserts; a fact that was known and considered at the time of the June 2013 VA examination; the July 2013 rating increase; the November 2012 statement of the case (SOC), and the July 2014 SSOC.  As there is no material change in the medical evidence of record since the July 2014 SSOC, remand for issuance of another SSOC regarding the service-connected foot rating is not needed.  See 38 C.F.R. §§ 19.31, 20.1304(c).  

The decision below addresses the bilateral plantar fasciitis/pes planus rating claim.  The issue of an initial rating higher than 10 for left lower leg tendonitis is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

FINDING OF FACT

The Veteran's bilateral plantar fasciitis with pes planus disability has been productive of pain on standing and walking throughout the appeal period, and of accentuated pain on manipulation and use of both feet since June 24, 2013 (but not before); but it has not been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for an initial disability rating for bilateral plantar fasciitis with pes planus higher than 10 percent prior to June 24, 2013, and higher than 30 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's bilateral plantar fasciitis with pes planus disability has been rated under the flatfoot provisions of Diagnostic Code 5276 throughout the appeal period, which provides a 10 percent rating for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The highest rating of 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  Id.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


Facts

On VA examination of the feet in July 2010, the Veteran complained of pain on the bottom of her feet, the left foot more so than the right, especially in her arches upon arising in the morning.  She also complained of pain behind the posterolateral aspect of the ankle, just behind the lateral malleolus.  She characterized the pain as a 4 (on a scale of 0-10) when at rest, as a 7-8 with activity and walking; and as a 9 when running, which she said brought tears to her eyes.  She also admitted to some weakness, swelling, and stiffness in her both ankles upon arising in the morning, but no heat, and said that her symptoms were present during standing, walking, and at rest, although to a lesser degree.  The VA examiner observed that heel-to-toe gait was normal and that there is no evidence of a limp.  He also noted that the Veteran did not use a cane or wear corrective shoes, but was using a CAM walker (a removable walking brace) for her separately service-connected left lower leg disability, and had recently been prescribed custom made orthotics.  Physical examination found mild pronation of both feet with mild eversion of the heels, approximately 3 degree, with bowing of the Achilles tendon; corrected by manipulation without pain.  There was no tenderness to palpation over the length of the left Achilles tendon, and no heat, redness, or edema; however, there was mild tenderness at the insertion of the Achilles tendon into the calcaneus, mild tenderness to palpation over the left plantar fascia and the medial heel, tenderness with dorsiflexion, tenderness over the left and right tarsal tunnels, and tenderness to palpation over the posterolateral aspect of the ankle with inversion of the left foot on the leg.  There were no corns or callosities, digital or mid foot deformities, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus bilaterally, and the Veteran was able to rise up on her toes.  X-rays revealed moderate pes planus.  Diagnosis was mild plantar fasciitis and mild bilateral Achilles tendonitis at the insertion of the Achilles tendon into the calcaneus.  The examiner added that the Veteran was ambulatory although there was "temporary-functional limitations secondary to pain and the requirement to use a CAM walker. (Removable walking brace)."

In August 2011, the Veteran reported to VA complaining of bilateral foot pain and requesting a new pair of orthotics.  See August 2011 VA Podiatry Consult records.  Visual inspection of both feet revealed mild pes planus bilaterally and mild pronation of both feet with end eversion of the-heels approximately 2-3 degrees with bowing of the Achilles tendon; but there was no corns, callosities, or pre-ulcerative skin changes; no tenderness over the Achilles tendon; and normal ankle joint range of motion.  During stance there was mild pronation of both feet with end eversion of the-heels approximately 2-3 degrees with bowing of the Achilles tendon.  Muscle strength was normal (5/5) to the dorsiflexors, plantar flexors, inverters, and everters of the foot.  According to the provider, the Veteran had "healthy, normal appearing feet."  

In June 2013, the Veteran was afforded another VA feet examination, during which she complained of bilateral foot pain, increased when standing or walking for a half hour or more, relieved by orthotics/arch supports since 2011.  According to the examiner, there was accentuated pain on use of both feet, accentuated pain on manipulation of both feet, decreased longitudinal arch height on weight bearing, and objective evidence of marked deformity of the foot; but no extreme tenderness of the plantar surfaces; no characteristic calluses or marked pronation of the feet; and no inward bowing or marked inward displacement and severe spasm of the Achilles tendon.  There was also no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or pes cavus; no malunion or nonunion of the tarsal or metatarsal bones; and no evidence of bilateral weak foot; and the examiner concluded that the Veteran's bilateral foot condition did not impact her ability work.  The diagnosis was pes planus without any other foot disability.

In submitted statements, including the July 2011 notice of disagreement and the January 2013 substantive appeal, the Veteran asserts that there are marked deformities including pronation, eversion of the heels, and bowing of the Achilles tendon, documented pain on manipulation and use, swelling, cramping and erythema.  She also states that there are callosities on both feet, flare-ups, burning sensation, and signs and symptoms of weakened movement, excess fatigability, pain on movement, and interference with standing and weight-bearing.


Analysis

Preliminarily, the Board notes that the Veteran's representative says that the Veteran's feet have worsened since the June 2013 examination and has requested a new examination; however, he did not elaborate as to how the disability has worsened; and neither has the Veteran.  There also is no medical evidence of increased symptomatology/worsening since the June 2013 VA examination.  Instead, the Veteran's representative says that the Veteran should be given a new examination merely because of the passage of time.  However, medical (including podiatry) records dated after June 2013 contain no evidence of change in symptoms or treatment since that documented in the June 2013 VA examination report.  The Board accordingly finds that the evidence is adequate for resolution of this appeal and a new examination is not warranted.  

The pertinent finding on all VA examinations was subjective complaints of bilateral foot pain on standing and walking, and pronation of both feet with mild eversion of the heels, and bowing of the Achilles tendon.  

As for a rating higher than 10 percent prior to June 24, 2013, the evidence confirms that the Veteran had mild bilateral plantar fasciitis and mild pes planus with mild pronation of both feet, mild eversion of the heels to approximately 3 degrees, and bowing of the Achilles tendon; however, there is no clinical evidence of marked deformity of either foot (pronation, abduction, etc.), pain accentuated on manipulation, or characteristic callosities until June 2013 examination findings of pain accentuated on use and manipulation.  See June 2013 VA examination report.  Indeed, during the 2010 examination the examiner specifically noted that the Veteran's symptoms were relieved by manipulation without pain; and both the 2010 examiner and the 2011 Podiatry consultant described the Veteran's bilateral foot presentation as mild.  It was at that time that a factually ascertainable was shown by the evidence.  The criteria for an initial rating higher than 10 percent prior to June 24, 2013, are therefore not met and the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As for a rating higher than 30 percent from June 24, 2013, the Veteran has complained of increased pain and requested new shoe inserts/orthotics, which she received; and there is no evidence that her symptoms are unrelieved by these appliances.  There is also no clinical evidence of marked pronation, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  The criteria for the highest rating of 50 percent under Diagnostic Code 5276 since June 24, 2013, are therefore not met and the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In determining the ratings, the Board has considered the Veteran's lay statements as well.  Much of the asserted symptoms are shown on the VA examinations and in treatment records, and are contemplated by the assigned staged rating.  However, the more severe symptoms equating to pronounced pes planus, such as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances, have not been shown.  The Board accords more evidentiary weight to the medical evidence wherein medical professionals who have expertise in the area have assessed the severity of the disability and specifically have not included those types of symptoms or expressly found them not evident.

The Board further finds that a higher rating under some alternative diagnostic criteria is not warranted.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected bilateral plantar fasciitis with pes planus disability, so evaluation under Diagnostic Code 5283 is not warranted. Finally, it has been recently held that Diagnostic Code 5284, which provides for evaluation of foot injury, is not a "catch-all provision" for rating foot disorders, particularly where, as here, there are specifically designated rating criteria for the particular foot disorder.  See Delisle v. McDonald, 789 F.3d 1372 (Fed.Cir. 2015).  See also 38 C.F.R. § 4.14.  As Diagnostic Code 5276 specifically applies to pes planus, evaluation under Diagnostic Code 5284 is inappropriate. 

The functional loss provisions of 38 C.F.R. §§ 4.40, 4.45, the painful motion provisions of 38 C.F.R. § 4.59, and the holdings in DeLuca and Mitchell, have also been considered.  However, the Veteran has already been assigned the minimum compensable rating under the appropriately assigned diagnostic criteria throughout the appeal period, and her functional loss (limitation with duration of standing/ambulating, accentuated on manipulation and use) due to pain is contemplated by that criteria.

In sum, a higher initial ratings are not warranted for bilateral plantar fasciitis with pes planus for either rating period.


ORDER

An initial disability rating for bilateral plantar fasciitis with pes planus higher than 10 percent prior to June 24, 2013, and higher than 30 percent thereafter, is denied.


REMAND

The Veteran also seeks a higher initial rating for her service-connected left lower leg tendonitis disability.  In July 2010, she was also afforded a VA examination, during which the examiner observed that the Veteran was using a CAM walker (a removable walking brace) for her left lower leg tendonitis, and whereupon she was service-connected for left lower leg tendonitis with a rating of 10 percent.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of her left lower leg tendonitis disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the left leg in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the left leg, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the left leg, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the left leg, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Comment regarding the impact of the Veteran's service-connected left lower leg tendonitis disability on her occupational functioning.

A complete rationale should be provided for all opinions reached.

2.  Finally, readjudicate the issue remaining on appeal based on all of the evidence of record.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


